DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 18 July 2022 has been entered.
Claim(s) 17-22 is/are pending and considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2012/0241503 A1).
Regarding claim 17, Baxter’s embodiment associated with Figs. 203-207 discloses a surgical end effector (“the staple applying assembly 9012 of a surgical stapling instrument”, para. 0675), comprising:
an elongate channel (9018) including a bottom (bottom of 9018) including a proximal end, a distal end, and a length between the proximal end and the distal end (a proximal end, a distal end, and a length therebetween; see Fig. 204), wherein the elongate channel is configured to operably support a staple cartridge therein (9020, Fig. 204), wherein the elongate channel comprises an opening in the proximal end of the elongate channel (see opening in channel 9018), and wherein the opening does not extend the entire length between the proximal end and the distal end (Figs. 203-204);
an anvil (9022) including a proximal anvil end (proximal end thereof), a distal anvil end (distal end thereof), longitudinal rows of staple forming cavities (forming pockets 9026), and an anvil length extending between the proximal anvil end and the distal anvil end (anvil length therebetween), wherein the anvil comprises a longitudinal slot (vertical anvil slot 9152) defined therein extending intermediate the longitudinal rows of staple cavities (Fig. 208);
an I-beam (firing bar 9090) configured to translate between a starting position adjacent the proximal end of the bottom of the elongate channel and an ending position adjacent the distal end of the bottom of the elongate channel (intended use of firing bar 9090), wherein the I-beam is retractable back into the starting position (intended use of firing bar 9090, see Figs. 210-214 for example), and wherein the I-beam comprises: 
an anvil side (upper half near 9118, Fig. 206);
a channel side (lower half near 9114, Fig. 206);
a distal end (distal end thereof) including an anvil cam (9110) configured to engage the anvil (See Fig. 212), a channel cam (9112) configured to engage the channel (See Fig. 212), and a solid body (at least middle guide 9120) extending between the anvil cam and the channel cam (Fig. 206); and
a flexible proximal end (9094; see para. 0676); and
a second position indicator (bottom surface of the firing bar 9090 that protrudes out of the channel opening as shown in Fig. 203) on the channel side of the I-beam, wherein the position of the I-beam in its starting position can be verified via the second position indicator by way of the opening in the proximal end (Fig. 203).

Baxter’s embodiment associated with Figs. 203-207 does not explicitly disclose a first position indicator on the anvil side of the I-beam.

However, Baxter’s embodiment associated with Figs. 271-272 discloses a first position indicator on the I-beam, wherein the first position indicator is on the anvil side of the I-beam (the top surface of the knife, similar to that of 9102 in Fig. 209, which would be visible through said open slot of the anvil 10760 as shown in Fig. 271, and which can be utilized to determine the position of the I-beam).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical end effector, as disclosed by Baxter’s embodiment associated with Figs. 203-215, to further comprise a first position indicator on the anvil side of the I-beam, as taught by Baxter’s embodiment associated with Figs. 271-272, with the motivation to allow operator to see the position of the I-beam member and status of severed/stapled tissues and buttress members (as shown in Fig. 271).

Regarding claim 18, modified Baxter discloses the surgical end effector of Claim 17, further comprising the staple cartridge (9020; see Figs. 204 and 207).  

Regarding claim 19, Baxter’s embodiment associated with Figs. 203-207 discloses a surgical end effector (“the staple applying assembly 9012 of a surgical stapling instrument”, para. 0675), comprising:
an elongate support (9018) comprising a proximal end, a distal end, and a length between the proximal end and the distal end (proximal end, distal end, and a length therebetween; see Fig. 204), wherein the elongate support is configured to operably support a staple cartridge therein (9020, Fig. 204);
an anvil (9022) including a proximal anvil end (proximal end thereof), a distal anvil end (distal end thereof), longitudinal rows of staple forming cavities (forming pockets 9026), and an anvil length extending between the proximal anvil end and the distal anvil end (anvil length therebetween), wherein the anvil comprises a longitudinal slot (vertical anvil slot 9152) defined therein extending intermediate the longitudinal rows of staple cavities (Fig. 208);
a knife member (firing bar 9090) configured to translate between a starting position adjacent the proximal end of the bottom of the elongate support and an ending position adjacent the distal end of the bottom of the elongate support (intended use of firing bar 9090), wherein the knife member is retractable back into the starting position (intended use of firing bar 9090, see example shown in Figs. 210-214), and wherein the knife member comprises: 
an anvil side (upper half near 9118, Fig. 206);
a support side (lower half near 9114, Fig. 206);
a distal end (distal end thereof) including an anvil cam (9110) configured to engage the anvil (See Fig. 212), a support cam (9112) configured to engage the channel (See Fig. 212), and a solid body (at least middle guide 9120) extending between the anvil cam and the support cam (Fig. 206); and
a flexible proximal end (9094; see para. 0676);
a second position indicator (widened slot 9134, Fig. 208) on the support side of the knife member, wherein the second position indicator comprises an opening in the proximal end of the elongate support (slot 9134 extends all the way from the proximal end, as shown in Fig. 204), and wherein the position of the knife member in its starting position can be verified via the second position indicator (intended use; which slot 9134 can be utilized by an operator to verify the starting position of the I-beam).

Baxter’s embodiment associated with Figs. 203-207 does not explicitly disclose a first position indicator on the anvil side of the knife member.

However, Baxter’s embodiment associated with Figs. 271-272 discloses a first position indicator on the knife member, wherein the first position indicator is on the anvil side of the knife (the top surface of the knife, similar to that of 9102 in Fig. 209, which would be visible through said open slot of the anvil 10760 as shown in Fig. 271, and which can be utilized to determine the position of the I-beam).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical end effector, as disclosed by Baxter’s embodiment associated with Figs. 203-215, to further comprise a first position indicator on the anvil side of the knife member, as taught by Baxter’s embodiment associated with Figs. 271-272, with the motivation to allow operator to see the position of the I-beam member and status of severed/stapled tissues and buttress members (as shown in Fig. 271).

Regarding claim 20, modified Baxter discloses the surgical end effector of Claim 19, further comprising the staple cartridge (9020; see Figs. 204 and 207).  

Allowable Subject Matter
Claim(s) 21-22 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
the prior art of record fails to disclose or make obvious the claimed invention including the following features: “wherein said first position indicator comprises a light source and wherein said second position indicator comprises a light source”.
The closest prior art of record, Baxter, discloses the first and second position indicators as analyzed in claim 17 rejection. However, these indicators do not comprise light sources; arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hindsight reconstruction of the applicant's invention, as the light sources provide criticality of providing better visuals to the operator during the surgical procedure, as disclosed in the Specification of Subject Application.
Therefore, the combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 17-20 as unpatentable over Baxter, Applicant states that Baxter fails to disclose “wherein the opening does not extend the entire length between the proximal end and the distal end”.
Examiner respectfully disagrees. As presented in current rejection as well as previous Non-Final Rejection, Examiner relies on the teaching of Baxter’s embodiment associated with Figs. 203-207, and Examiner specifically refers to Figs. 203-204 for the teaching of said limitation. As clearly shown in Fig. 204, the channel 9018 explicitly illustrates an opening therein that is closed off on both the proximal end and the distal end. Therefore, Baxter teaches “wherein the opening does not extend the entire length between the proximal end and the distal end”.
If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731